                                                               Case 3:14-cv-03544-WHO Document 116 Filed 07/14/20 Page 1 of 4



                                                          1   Jody Struck (SBN 121097)
                                                              HAAPALA, THOMPSON & ABERN, LLP
                                                          2   1939 Harrison Street, Suite 800
                                                              Oakland, California 94612
                                                          3   Tel: 510-763-2324
                                                              Fax: 510-273-8534
                                                          4   E-mail: jstruck@htalaw.com
                                                          5   Attorneys for Defendant
                                                              COUNTY OF SANTA CRUZ, also erroneously sued herein as
                                                          6   THE SANTA CRUZ COUNTY SHERIFF’S DEPARTMENT and
                                                              THE SANTA CRUZ COUNTY HEALTH SERVICES AGENCY)
                                                          7
                                                          8   Michael J. Curls (SBN 159651)
                                                              Nichelle D. Jones (SBN 186308)
                                                          9   LAW OFFICE OF MICHAEL J. CURLS
                                                              4340 Leimert Boulevard, Suite 200
                                                         10   Los Angeles, California 90008
                                                              Tel: 323-293-2314
                                                         11   Fax: 323-293-2350
                                                              E-mail: michael@mjclawoffice.com
Haapala, Thompson & Abern LLP




                                                         12           nichelle@mjclawoffice.com
                          1939 Harrison St., Suite 800

                          Telephone: 510-763-2324
                           Oakland, California 94612

                           Facsimile: 510-273-8534




                                                         13   Attorneys for Plaintiffs MARLENE HENDERSON,
                              Park Plaza Building
                               Attorneys At Law




                                                              THE ESTATE OF EDYTH HENDERSON, and
                                                         14   THE ESTATE OF JOSEPH HENDERSON

                                                         15
                                                                                              UNITED STATES DISTRICT COURT
                                                         16
                                                                              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
                                                         17
                                                              MARLENE HENDERSON, THE ESTATE OF                          Case No.: 5:14-cv-03544 WHO (HRL)
                                                         18   EDYTH HENDERSON, and THE ESTATE OF
                                                              JOSEPH HENDERSON,                                         STIPULATION AND [PROPOSED]
                                                         19                                                             ORDER TO AMEND SCHEDULING
                                                                               Plaintiffs,                              ORDER
                                                         20
                                                                      vs.
                                                         21
                                                              COUNTY OF SANTA CRUZ, THE SANTA
                                                         22   CRUZ COUNTY SHERIFF’S DEPARTMENT,
                                                              THE SANTA CRUZ COUNTY HEALTH
                                                         23   SERVICES AGENCY, and DOES 1
                                                              THROUGH 25, INCLUSIVE,
                                                         24
                                                                               Defendants.
                                                         25                                                         /
                                                         26   ///
                                                         27   ///
                                                         28   ///

                                                                                                                    1
                                                              Henderson, et al. v. County of Santa Cruz, et al.,/Case No. 5:14-cv-03544 WHO (LJB)
                                                              STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                               Case 3:14-cv-03544-WHO Document 116 Filed 07/14/20 Page 2 of 4



                                                          1           TO THE HONORABLE COURT:
                                                          2           This stipulation is entered into by and between Plaintiffs and Defendant, by and through

                                                          3   their respective counsel.

                                                          4           1.       The current trial date in this case is January 4, 2021.

                                                          5           2.       Defendant moved for summary judgment which is now set for hearing on August

                                                          6   19, 2020. Defendant recently agreed to provide Plaintiffs’ counsel with a two-week extension

                                                          7   of time to file and serve the opposition to Defendant’s motion for summary judgment in this

                                                          8   case. The opposition was filed July 10, 2020 and the reply is currently due July 17, 2020.
                                                                      3.       Since submitting the last stipulation regarding the continuance for Plaintiff’s
                                                          9
                                                              opposition, defense counsel has received several matters which will require significant work in
                                                         10
                                                              the next week. The parties have stipulated to a short continuance of one week for Defendant to
                                                         11
                                                              file its reply in support of its motion for summary judgment. This continuance will not affect
Haapala, Thompson & Abern LLP




                                                         12
                                                              the hearing date or any other deadlines.
                          1939 Harrison St., Suite 800

                          Telephone: 510-763-2324
                           Oakland, California 94612

                           Facsimile: 510-273-8534




                                                         13
                              Park Plaza Building
                               Attorneys At Law




                                                                      4.       The parties further stipulate to continue the designation of and discovery
                                                         14
                                                              regarding expert witnesses, to allow the Court an opportunity to consider and rule on the motion
                                                         15
                                                              for summary judgment, and to allow for further settlement discussions without the added burden
                                                         16
                                                              of expert costs and fees. The continuance of the expert designation, rebuttal witness
                                                         17   designation, and expert discovery cut-off dates will not affect the trial date, and are in the
                                                         18   interests of judicial economy.
                                                         19           5.       Based on the foregoing:
                                                         20           IT IS HEREBY STIPULATED by the Parties, subject to approval by this Court, that the
                                                         21   Scheduling Order be amended as follows:

                                                         22           Reply re: Motion for Summary Judgment:                               July 24, 2020

                                                         23           Hearing on Motion for Summary Judgment:                              August 19, 2020

                                                         24           Expert Witness Designation and Exchange:                             September 21, 2020
                                                                      Rebuttal Expert Witness Designation and Exchange:                    October 5, 2020
                                                         25
                                                                      Expert Discovery Cutoff:                                             November 16, 2020
                                                         26
                                                                      Pre-Trial Conference:                                                November 30, 2020
                                                         27
                                                                      Trial Date:                                                          January 4, 2021
                                                         28

                                                                                                                    2
                                                              Henderson, et al. v. County of Santa Cruz, et al.,/Case No. 5:14-cv-03544 WHO (LJB)
                                                              STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                               Case 3:14-cv-03544-WHO Document 116 Filed 07/14/20 Page 3 of 4



                                                          1   Dated: July 13, 2019                      LAW OFFICES OF MICHAEL J. CURLS
                                                          2
                                                                                                        By:      */s/ Nichelle D. Jones
                                                          3                                                      Nichelle D. Jones
                                                                                                                 Attorney For Plaintiffs
                                                          4                                                      *Ms. Jones provided her consent to file
                                                                                                                 this document electronically
                                                          5
                                                          6
                                                          7   Dated: July 13, 2019                      HAAPALA, THOMPSON & ABERN, LLP
                                                          8
                                                          9                                             By:      /s/ Jody Struck
                                                                                                                 Jody Struck
                                                         10                                                      Attorneys for Defendants
                                                         11
Haapala, Thompson & Abern LLP




                                                         12
                          1939 Harrison St., Suite 800

                          Telephone: 510-763-2324
                           Oakland, California 94612

                           Facsimile: 510-273-8534




                                                         13
                              Park Plaza Building
                               Attorneys At Law




                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                                    3
                                                              Henderson, et al. v. County of Santa Cruz, et al.,/Case No. 5:14-cv-03544 WHO (LJB)
                                                              STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
                                                               Case 3:14-cv-03544-WHO Document 116 Filed 07/14/20 Page 4 of 4



                                                          1                                                     ORDER
                                                          2           PER STIPULATION OF COUNSEL, as modified below, IT IS HEREBY ORDERED

                                                          3   that the Scheduling Order be amended as follows, with new dates underlined:

                                                          4           Reply re: Motion for Summary Judgment:                               July 24, 2020

                                                          5           Hearing on Motion for Summary Judgment:                              August 19, 2020
                                                                      Expert Witness Designation and Exchange:                             September 21, 2020
                                                          6
                                                                      Rebuttal Expert Witness Designation and Exchange:                    October 5, 2020
                                                          7
                                                                      Expert Discovery Cutoff:                                             October 23, 2020*
                                                          8
                                                                      Pre-Trial Conference:                                                November 30, 2020
                                                          9
                                                                      Trial Date:                                                          January 4, 2021
                                                         10
                                                                     *date changed from stipulation to allow the parties to address any issues regarding
                                                         11
                                                                     experts in briefing prior to the Pre-Trial Conference
Haapala, Thompson & Abern LLP




                                                         12
                          1939 Harrison St., Suite 800

                          Telephone: 510-763-2324
                           Oakland, California 94612

                           Facsimile: 510-273-8534




                                                         13   Dated: July 14, 2020
                              Park Plaza Building
                               Attorneys At Law




                                                                                                                          District Judge William H. Orrick
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                                    4
                                                              Henderson, et al. v. County of Santa Cruz, et al.,/Case No. 5:14-cv-03544 WHO (LJB)
                                                              STIPULATION AND [PROPOSED] ORDER TO AMEND SCHEDULING ORDER
